Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment was received on 1/252/2021. Claim 16 is amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Seabaugh et al. (US Publication 2014/0319452) in view of Chen et al. (US Publication 2011/0068323), on claims 16-18, 21-23 are withdrawn because the Applicant amended the claims.
.
Allowable Subject Matter
Claims 16-23 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Please delete claims 1-15.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a memory device for shuttling one or more mobile ions, comprising a mobile ion switch comprising three terminals; a mobile ion conductor adjacent to channel material, wherein the channel material is composed of a carbon nanotube (CNT); and an ion drift electrode ("IDE") on an opposite side of the mobile ion conductor, wherein an electric field within the IDE moves the one or more mobile ions back and forth between the IDE and the channel material.
The prior art US Publication 2014/0319452 to Seabaugh et al. reference discloses a memory device for shuttling one or more ions, comprising three or four terminals (Fig. 1). A mobile ion conductor (150) is adjacent to channel material (108); and an ion drift electrode (146) on an opposite side of the mobile ion conductor, wherein an electric field within the IDE, moves the one or more ions back and forth between the IDE and the channel material. The Seabaugh et al. reference discloses graphene to be used as the channel material. However, the Seabaugh et al. reference does not disclose, nearly disclose or provide motivation to modify the memory device to be a mobile ion switch and further comprising a channel material of carbon nanotubes.
The prior art US Publication 2011/0068323 to Chen reference discloses using carbon nantoubes for channel materials, however, the Chen reference does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725